DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-19, 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia (US 20060223520 A1) in view of Liu ( US 20170063503 A1 ).  
Regarding claim 1,  Laroia discloses:
A method of operation of a network node (Fig 15, base station) in a wireless communication system, comprising: 
selecting a sector-carrier for a wireless device from among a plurality of sector-carriers on the plurality of sector-carriers ( Fig 15, [0080],  a plurality of sectors, Each of the sectors may support a plurality of carriers, [0089]-[0090], user ID/ sector ID/ carrier frequencies combination used by BS for downlink signal e.g broadcast  to support users); and 
providing an indication of the sector-carrier selected for the wireless device to at least one node selected from a group consisting of: another network node and the wireless device ( [0090], [0092], 
Laroia does not explicitly disclose:
in accordance with a Multi-User Multiple Input Multiple Output, MU-MIMO, aware sector-carrier allocation procedure that takes into account possible MU-MIMO pairings for the wireless device.
However, the teaching of in accordance with a Multi-User Multiple Input Multiple Output, MU-MIMO, aware sector-carrier allocation procedure that takes into account possible MU-MIMO pairings for the wireless device is well known in the art as evidenced by Liu.
Liu discloses:
in accordance with a Multi-User Multiple Input Multiple Output, MU-MIMO, aware sector-carrier allocation procedure that takes into account possible MU-MIMO pairings for the wireless device ( Fig 1, [0100],  [0103], [0125], BS may send probing resource allocation, to help MU-MIMO transmissions, pairing UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu as mentioned above as a modification to Laroia, such that the combination would allow to use UE pairing MU-MIMO, in order to help MU-MIMO and CoMP as the paired UEs may estimate their CQI, SINR, and/or MCS more accurately after the pairing.
Regarding claim 2, Laroia as modified by Liu discloses all the features with respect to parent claim 1 as outlined above.
wherein, for each sector-carrier of the plurality of sector-carriers, the possible MU-MIMO pairings for the sector-carrier are determined based on predicted channel state information for a plurality of wireless devices( Liu, [0103], [0125], MU-MIMO transmissions, as the paired UEs may estimate their CQI, SINR, and/or MCS more accurately after the pairing) , comprising the wireless device 
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 11, Laroia as modified by Liu discloses all the features with respect to parent claim 1 as outlined above.
wherein the sector-carrier selected for the wireless device is an uplink sector-carrier for the wireless device, wherein selection of the uplink sector-carrier for the wireless device is decoupled from selection of a downlink sector-carrier for the wireless device ( Laroia, Fig 15, Fig 21, [0090], [0137], [0143], uplink and downlink carrier frequencies ).
Regarding claim 12, Laroia as modified by Liu discloses all the features with respect to parent claim 1 as outlined above.
wherein the sector-carrier selected for the wireless device is a downlink sector-carrier for the wireless device, wherein selection of the downlink sector-carrier for the wireless device is decoupled from selection of an uplink sector-carrier for the wireless device (Laroia, Fig 15, Fig 21, [0090], [0137], [0143], uplink and downlink carrier frequencies ). 
Regarding claim 13, Laroia as modified by Liu discloses all the features with respect to parent claim 1 as outlined above.
wherein the network node is a radio access node ( Laroia, Fig 12, Fig 15, [0073], base station).
Regarding claim 14, Laroia as modified by Liu discloses all the features with respect to parent claim 13 as outlined above.
wherein the plurality of sector-carriers are served by the radio access node ( Laroia,  Fig 15, Fig 21, [0089], carrier 1…N, sector 1…M, served by the BS).
Regarding claim 15, Laroia as modified by Liu discloses all the features with respect to parent claim 13 as outlined above.
wherein the plurality of sector-carriers comprise one or more sector-carriers served by the radio access node and one or more sector-carriers served by one or more other radio access nodes ( Laroia, Fig 12, Fig 18, [0073], [0108]-[0109], a plurality of base stations with multiple carriers, sectors).
Regarding claim 16, Laroia as modified by Liu discloses all the features with respect to parent claim 1 as outlined above.
wherein the network node is a core network node, and the plurality of sector-carriers are served by two or more radio access nodes (102) associated with the core network node ( Laroia, [0135], BS coupled with core node).

Claim 17 is the apparatus claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above. In addition, Laroia teaches base station with interface and processor ( Fig 13).

Claims 18-19, 26-31 are the method claims corresponding to method claims 1-2, 11-16 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2, 11-16 respectively above.

Claim 32 is the apparatus claim corresponding to method claim 18 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 18 respectively above. In addition, Laroia teaches base station with interface and processor ( Fig 13).

Allowable Subject Matter
Claims 3-10, 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For Claim 3, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “determining a subset of the plurality of sector-carriers for which the actual or predicted channel state information for the wireless device is better than a predefined threshold; for each sector-carrier in the subset of the plurality of sector-carriers, determining whether there are any possible MU-MIMO pairings for the wireless device on the sector- carrier; and selecting the sector-carrier for the wireless device  from the subset of the plurality of sector-carriers in such a manner as to take into account any possible MU-MIMO pairings for the wireless device on the sector-carriers in the subset of the plurality of sector-carriers”, in combination of rest of claim limitations of claim 3.
Claims 4-10 are indicated for allowable subject matter based on the same reasons, by virtue of their dependencies of claim 3.
For Claim 20, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “determining a plurality of Wireless Device - Sector-Carrier, WD-SC, pairings for which the actual or predicted channel state information is better than a predefined threshold; identifying a plurality of possible MU-MIMO pairings based on the plurality of WD-SC pairings, wherein each possible MU-MIMO pairing comprises a first wireless device on a particular sector-carrier defined by a first WD-SC pairing and a second wireless device on the particular sector-carrier defined by a second WD-SC pairing for which a predicted channel orthogonality satisfies a predefined condition; for each possible sector-carrier allocation of two or more possible sector-carrier allocations, computing a metric that is related to a predicted performance of the wireless communication system for the possible sector-carrier allocation that takes into account any of the plurality of possible MU-MIMO pairings that are applicable to the possible sector-carrier allocation; and selecting the sector-carrier allocation for the plurality of wireless devices  from the two or more possible sector-carrier allocations based on the metrics computed for the two or more possible sector-carrier allocations”, in combination of rest of claim limitations of claim 20.
Claims 22-25 are indicated for allowable subject matter based on the same reasons, by virtue of their dependencies of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461